239 S.W.3d 712 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Eric BURT, Defendant/Appellant.
No. ED 88466.
Missouri Court of Appeals, Eastern District, Division Four.
December 4, 2007.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.


*713 ORDER
PER CURIAM.
Eric Burt (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of one count of attempted stealing from a person, in violation of Section 564.011[1], and one count of unlawful use of a weapon, in violation of Section 571.030. After finding Defendant was a prior offender, the trial court sentenced him to concurrent terms of four years on each count.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.